        Case 2:19-bk-14989-WB                       Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48                                           Desc
                                                     Main Document    Page 1 of 16
                                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                          OFFICE OF THE UNITED STATES TRUSTEE
                                                             CENTRAL DISTRICT OF CALIFORNIA

In Re:                                                                       CHAPTER 11 (BUSINESS)                                    2:19-BK-14989-WB
    Scoobur, LLC                                                             Case Number:                                             jointly administered with
                                                                                                                                      2:19-BK-14997-WB;
                                                                                                                                      2:19-BK-14991-WB
                                                                             Operating Report Number:                                                     4
                                                              Debtor(s)      For the Month Ending:                                      8/1/2019 to 8/31/2019

                                                             I. CASH RECEIPTS AND DISBURSEMENTS
                                                                    A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                  1,369

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                       1,344
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                       25

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)
   **Other (Specify)

   TOTAL RECEIPTS THIS PERIOD:                                                                                                                                0

5. BALANCE:                                                                                                                                                 25

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)
   Disbursements (from page 2)                                                                                           14

   TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                      14

7. ENDING BALANCE:                                                                                                                                          11

8. General Account Number(s):                                             ******3755


                                                                          DIP Operating Wells Fargo
                                                                          3200 Foothill, Blvd.
   Depository Name & Location:                                            La Crescenta, CA 91214


* All receipts must be deposited into the general account.


** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold, to whom,
terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                          Page 1 of 16
        Case 2:19-bk-14989-WB                        Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48                                            Desc
                                                      Main Document    Page 2 of 16
TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD

  Date           Check                                                                                     *Amount              **Amount
mm/dd/yyyy      Number              Payee or DIP account                         Purpose                  Transferred           Disbursed        Amount

  08/30/2019 Deduction Wells Fargo Bank                             Monthly Service Fee                                                     14            14

                                                                TOTAL DISBURSEMENTS THIS PERIOD:                                                          14

* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                           Page 2 of 16
        Case 2:19-bk-14989-WB                 Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48          Desc
                                               Main Document    Page 3 of 16
GENERAL ACCOUNT
                                                         BANK RECONCILIATION

                           Bank statement Date:                8/31/2019        Balance on Statement:          $11

Plus deposits in transit (a):
                                                        Deposit Date           Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                       $0

Less Outstanding Checks (a):
                           Check Number                 Check Date             Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                       $0

Bank statement Adjustments:                                                                                     $0
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                         $11

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                              Page 3 of 16
    Case 2:19-bk-14989-WB            Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48   Desc
                                      Main Document    Page 4 of 16
I. CASH RECEIPTS AND DISBURSEMENTS
                                            B. (PAYROLL ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL
ACCOUNT REPORTS

3. BEGINNING BALANCE:

4. RECEIPTS DURING CURRENT PERIOD:
   (Transfer from General Account)

5. BALANCE:

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***

7. ENDING BALANCE:

8. PAYROLL Account Number(s):

   Depository Name & Location:




                                                Page 4 of 16
      Case 2:19-bk-14989-WB        Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48               Desc
                                    Main Document    Page 5 of 16
TOTAL DISBURSEMENTS FROM PAYROLL ACCOUNT FOR CURRENT PERIOD

                   Check
Date mm/dd/yyyy   Number            Payee                             Purpose                     Amount




                                                               TOTAL DISBURSEMENTS THIS PERIOD:




                                                Page 5 of 16
        Case 2:19-bk-14989-WB                 Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48          Desc
                                               Main Document    Page 6 of 16
PAYROLL ACCOUNT
                                                         BANK RECONCILIATION

                           Bank statement Date:                8/31/2019        Balance on Statement:

Plus deposits in transit (a):
                                                        Deposit Date           Deposit Amount



TOTAL DEPOSITS IN TRANSIT

Less Outstanding Checks (a):
                           Check Number                 Check Date             Check Amount




TOTAL OUTSTANDING CHECKS:

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                              Page 6 of 16
    Case 2:19-bk-14989-WB            Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48   Desc
                                      Main Document    Page 7 of 16
I. CASH RECEIPTS AND DISBURSEMENTS
                                                 C. (TAX ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX
ACCOUNT REPORTS

3. BEGINNING BALANCE:

4. RECEIPTS DURING CURRENT PERIOD:
   (Transfer from General Account)

5. BALANCE:

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***

7. ENDING BALANCE:

8. TAX Account Number(s):

   Depository Name & Location:




                                                  Page 7 of 16
     Case 2:19-bk-14989-WB        Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48           Desc
                                   Main Document    Page 8 of 16
TOTAL DISBURSEMENTS FROM TAX ACCOUNT FOR CURRENT PERIOD

   Date        Check
 mm/dd/yyyy   Number            Payee                            Purpose                     Amount




                                                          TOTAL DISBURSEMENTS THIS PERIOD:




                                               Page 8 of 16
        Case 2:19-bk-14989-WB                 Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48          Desc
                                               Main Document    Page 9 of 16
TAX ACCOUNT
                                                         BANK RECONCILIATION

                           Bank statement Date:                8/31/2019        Balance on Statement:

Plus deposits in transit (a):
                                                        Deposit Date           Deposit Amount



TOTAL DEPOSITS IN TRANSIT

Less Outstanding Checks (a):
                           Check Number                 Check Date             Check Amount




TOTAL OUTSTANDING CHECKS:

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                              Page 9 of 16
        Case 2:19-bk-14989-WB                       Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48                                 Desc
                                                     Main Document    Page 10 of 16
I. D SUMMARY SCHEDULE OF CASH

ENDING BALANCES FOR THE PERIOD:
                     (Provide a copy of monthly account statements for each of the below)

                                                                                   General Account:                             11
                                                                                    Payroll Account:                             0
                                                                                       Tax Account:                              0
       *Other Accounts:


        *Other Monies:
                                                                         **Petty Cash (from below):

TOTAL CASH AVAILABLE:                                                                                                                       11


Petty Cash Transactions:
          Date                            Purpose                                                                      Amount




TOTAL PETTY CASH TRANSACTIONS:



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                       Page 10 of 16
      Case 2:19-bk-14989-WB                   Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48                              Desc
                                               Main Document    Page 11 of 16
II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS
                                        AND OTHER PARTIES TO EXECUTORY CONTRACTS


                                                                                           Post-Petition payments
   Creditor, Lessor, Etc.       Frequency of Payments (Mo/Qtr)     Amount of Payment        not made (Number)             Total Due




                                                                                                       TOTAL DUE:


                                                            III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                                                   Gross Sales Subject to Sales Tax:
                                                                                                 Total Wages Paid:

                                                                    Total Post-Petition                                Date Delinquent
                                                                     Amounts Owing           Amount Delinquent          Amount Due
                                Federal Withholding
                                State Withholding
                                FICA- Employer's Share
                                FICA- Employee's Share
                                Federal Unemployment
                                Sales and Use
                                Real Property
                       Other:
                                                         TOTAL:




                                                             Page 11 of 16
           Case 2:19-bk-14989-WB                                       Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48                                                                               Desc
IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE
                                                                        Main Document    Page 12 of 16
                                                                                                                       *Accounts Payable                                       Accounts Receivable
                                                                                                                         Post-Petition                          Pre-Petition                         Post-Petition
                                                                                                30 days or less
                                                                                                  31 - 60 days
                                                                                                  61 - 90 days
                                                                                                 91 - 120 days
                                                                                                Over 120 days
                                                                                                       TOTAL:

                                                                                                V. INSURANCE COVERAGE

                                            Type                              Name of Carrier                         Amount of Coverage                 Policy Expiration Date            Premium Paid Through (Date)




                       Others:


                                                                                      VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                                                                  (TOTAL PAYMENTS)


Quarterly Period Ending (Date)      Total Disbursements                        Quarterly Fees                              Date Paid                            Amount Paid                  Quarterly Fees Still Owing




                                                                                                            0                                                                         0                                   0

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                                                      Page 12 of 16
       Case 2:19-bk-14989-WB                Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48                        Desc
                                             Main Document    Page 13 of 16
VII SCHEDULE OF COMPENSATION PAID TO INSIDERS


                                          Date of Order Authorizing                                         Gross Compensation
            Name of Insider                    Compensation               *Authorized Gross Compensation   Paid During the Month




                                        VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                          Date of Order Authorizing                                        Amount Paid During the
            Name of Insider                    Compensation                         Description                   Month




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)




                                                            Page 13 of 16
     Case 2:19-bk-14989-WB                 Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48                    Desc
                                            Main Document    Page 14 of 16
                                                 IX. PROFIT AND LOSS STATEMENT
                                                       (ACCRUAL BASIS ONLY)

                                                                           Current Month        Cumulative Post-Petition
Sales/Revenue:
    Gross Sales/Revenue
    Less: Returns/Discounts
                                                   Net Sales/Revenue

Cost of Goods Sold:
   Beginning Inventory at cost
   Purchases
   Less: Ending Inventory at cost
                                            Cost of Goods Sold (COGS)

Gross Profit

   Other Operating Income (Itemize)

Operating Expenses:
   Payroll - Insiders
   Payroll - Other Employees
   Payroll Taxes
   Other Taxes (Itemize)
   Depreciation and Amortization
   Rent Expense - Real Property
   Lease Expense - Personal Property
   Insurance
   Real Property Taxes
   Telephone and Utilities
   Repairs and Maintenance
   Travel and Entertainment (Itemize)
   Miscellaneous Operating Expenses (Itemize) (1)                                     14.00                         14.00
                                         Total Operating Expenses

                                      Net Gain/(Loss) from Operations                 (14.00)                      (14.00)

Non-Operating Income:
   Interest Income
   Net Gain on Sale of Assets (Itemize)
   Other (Itemize)
                                          Total Non-Operating Income

Non-Operating Expenses:
   Interest Expense
   Legal and Professional (Itemize)
   Other (Itemize)
                                        Total Non-Operating Expenses

NET INCOME/(LOSS)                                                                     (14.00)                      (14.00)

(Attach exhibit listing all itemizations required above)

(1) Bank fee of $14.




                                                           Page 14 of 16
         Case 2:19-bk-14989-WB               Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48               Desc
                                              Main Document    Page 15 of 16
                                                              X. BALANCE SHEET
                                                            (ACCRUAL BASIS ONLY)

ASSETS                                                                     Current Month End
   Current Assets:
   Unrestricted Cash                                                                               11
   Restricted Cash                                                                                  0
   Accounts Receivable                                                                              0
   Inventory                                                                                        0
   Notes Receivable                                                                                 0
   Prepaid Expenses                                                                                 0
   Other (Itemize)                                                                                  0
                                                 Total Current Assets                                                 11

Property, Plant, and Equipment
Accumulated Depreciation/Depletion
                                Net Property, Plant, and Equipment

Other Assets (Net of Amortization):
   Due from Insiders
   Other (Itemize)                                                                             89,000 (1)
                                                   Total Other Assets                                              89,000

TOTAL ASSETS                                                                                                       89,011

LIABILITIES
Post-petition Liabilities:
   Accounts Payable
   Taxes Payable
   Notes Payable
   Professional fees
   Secured Debt
   Other (Itemize)                                                                                 25 (2)
                                         Total Post-petition Liabilities                                              25

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Secured Liabilities
   Other (Itemize)
                                          Total Pre-petition Liabilities                                                0

TOTAL LIABILITIES                                                                                                     25

EQUITY:
   Pre-petition Owners’ Equity                                                                 89,000
   Post-petition Profit/(Loss)                                                                    (14)
   Direct Charges to Equity                                                                         0
TOTAL EQUITY                                                                                                       88,986

TOTAL LIABILITIES & EQUITY                                                                                         89,011


(1) Relates to the Scoobeez.com, trademark and various related marks.
(2) $25 is due to George Voskanian on account of an advance made to open up the Debtor’s DIP Account.




                                                                Page 15 of 16
        Case 2:19-bk-14989-WB                       Doc 324 Filed 09/18/19 Entered 09/18/19 12:35:48                                             Desc
                                                     Main Document    Page 16 of 16
XI. QUESTIONNAIRE



1.   Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as have been authorized by the court? If
     "Yes", explain below:                                                                                                                         No   Yes
                                                                                                                                                   X


2.   Has the debtor-in-possession during this reporting period provided compensation or remuneration to any officers, directors, principals,
     or other insiders without appropriate authorization? If "Yes", explain below:                                                                 No   Yes
                                                                                                                                                   X

3.   State what progress was made during the reporting period toward filing a plan of reorganization
     On or about August 1, 2019, the Debtors filed a Motion For Entry of an Order Extending the Deadline Pursuant to Section 365(d)(4) of
     the Bankruptcy Code to Assume or Reject Unexpired Leases of Nonresidential Real Property (the “Lease Extension Motion”) and a
     Motion to Extend the Exclusivity Period for Filing a Chapter 11 Plan and Disclosure Statement (the “Exclusivity Motion”). On or about
     August 2, 2019, the Court granted the Debtors’ Motion to Set Bar Date to File Proofs of Claim, and the related Notice of Bar Date for
     Filing Proofs of Claim [and Interest] was filed and served on all requisite parties-in-interest on or about August 6, 2019. On August 7,
     2019 and August 8, 2019, the Court entered orders continuing the hearings on the motions for relief from stay filed by Arturo Vega and
     Unta Key and Roy Castellanos (the “Castellanos RFS Motion”), respectively, to September 10, 2019 at 10:00 a.m. On August 14, 2019
     and August 21, 2019, the Official Committee of Unsecured Creditors (the “Committee”) filed a Stipulation [between the Committee and
     Hillair Capital Management, LLC (“Hillair”)] Further Extending Deadline for Official Committee of Unsecured Creditors to Challenge Claim
     and Lien of Hillair Capital Management, LLC, the former of which was approved by order of the Court entered on August 15, 2019. On or
     about August 21, 2019, the Debtors filed a stipulation resolving the (limited) objection(s) to the Exclusivity Motion. On or about August
     26, 2019, the Court entered an order granting the relief sought by and through the Lease Extension Motion. On or about August 29,
     2019, the Debtors filed a stipulation between the Debtor(s) and Ray Castellanos that resolved the Castellanos RFS Motion.

     On or about August 29, 2019, the Debtors filed a Notice of Motion and Motion for Entry of an Order (i) Approving Bidding Procedures for
     Sale of Assets; (ii) Approving the Expense Reimbursement; (iii) Approving the Process for Notifying Non-Debtor Contract Counterparties
     of Assumption and Assignment of Contracts; and (iv) Granting Related Relief, in which the Debtors sought, amongst other things, entry
     of an order approving Hillair as the stalking horse bidder (the “Bid Procedures Motion”). The hearing on the Bid Procedures Motion was
     set for September 5, 2019 at 10:00 a.m. Throughout the month of August, Armory Securities (the Debtors’ investment banker)
     continued to work closely with the Debtors to market the business(es) in search of (a) qualified bidder(s) and/or (a) recapitalization
     partner(s).




4.   Describe potential future developments which may have a significant impact on the case:

     See answer to question #3. Armory will continue to explore a sale of the assets and a recapitalization of the business in order to
     determine which exit strategy is most value maximizing to the Debtors.
5.   Attach copies of all Orders granting relief from the automatic stay that were entered during the reporting period.


6.   Did you receive any exempt income this month, which is not set forth in the operating report? If "Yes", please set forth the amounts and
     sources of the income below.                                                                                                                  No   Yes
                                                                                                                                                   X

     /s/ George Voskanian
I,   George Voskanian, CFO/Co-CEO
     declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-possession operating report and that the
     information contained herein is true and complete to the best of my knowledge.




                                                                       Page 16 of 16
